Citation Nr: 9932933	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-24 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than May 31, 
1996 for the grant of a permanent and total disability rating 
for pension purposes.

2.  Entitlement to service connection for peripheral 
neuropathy, bilateral upper and lower extremities as a result 
of exposure to herbicides including Agent Orange (AO).  

3.  Entitlement to service connection for a skin disability 
as a result of exposure to herbicides including AO.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1968.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a preliminary review of the record the Board notes 
that additional development is needed prior to Board 
consideration of the issues on appeal. Specifically, in a 
report of contact dated in November 1999, the veteran's 
representative noted that the veteran desired a hearing 
before the local hearing officer at the RO. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should make all necessary 
arrangements to provide the veteran a 
hearing before a local hearing officer at 
the RO.  A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action unless otherwise notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


